DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings in Figs. 80, 81 and 86 are objected to because these drawings were not made by a process which would give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.  The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because claim 1 recites: “…transmit a margin signal…” and claim 15 recites: “…transmitting, with the surgical hub, a margin signal…”, in which claims 1 and 15 fail to recite sufficient physical structure with which to implement the transmission. However, claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O’Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a “process” under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural entities and can be grouped as ‘product’ claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994). The three product classes have traditionally required physical structure or material. 
	Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because claim 1 recites: “A surgical system…” and claim 15 recites: “A method of controlling a surgical system…”. However, the claim language recited in the body of claims 1 and 15 are nothing more than just programs, which are non-statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8 and 15 each recite the phrase “improve an efficiency of the surgical procedure“ without providing sufficient clarity on how the invention could measure or quantify improvement in the efficiency of a surgical procedure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leblond et al.(hereinafter “Leblond”, US 2017/0020460) in view of Buysse et al.(hereinafter “Buysse”, US Patent 7,137,980).
Regarding claim 1, Leblond teaches a surgical system (Fig. 1: 100), comprising: 
a plurality of surgical instruments positioned in a surgical environment (0136 lines 14-16); 
a surgical visualization system positioned in the surgical environment, wherein the surgical visualization system is configured to configured to image a patient in the surgical environment, and wherein the surgical visualization system is configured to generate imaging data associated with the patient (0111 lines 1-7); and 
a surgical hub positioned in the surgical environment, wherein the surgical hub is operably coupled to the plurality of surgical instruments and the surgical visualization system, wherein the surgical hub comprises a control system (0110 lines 1-16, in which the system 310 enables positioning and control of the surgical instruments, therefore the system 310 serves as a functionally equivalent control system), configured to: 
provide operably connectivity between components inside and outside of the surgical environment (0110 lines 1-16 and shown in Fig. 5, in which identifiable markers inside the surgical environment and digital imagery outside the surgical environment are provided); 
receive the imaging data from the surgical visualization system (0104 lines 14-20); 
provide data analytics according to the imaging data (0104 lines 1-20); 
provide decision making information about a surgical procedure associated with the patient, based on the imaging data, wherein the decision making information is configured to improve an efficiency of the surgical procedure (0122 lines 1-6 and 0126 lines 1-18); 
identify a cancer location within the patient, based on the imaging data received from the surgical visualization system (0105 lines 1-23 and Fig. 2: 206);
identify a critical structure within the patient based on the imaging data received from the surgical visualization system (0116 lines 1-10); 
transmit a margin signal, based on the identified critical structure, wherein the margin signal enables a user to avoid the identified critical structure (0098 lines 8-28);
measure a size of an anatomical structure of the patient based on the imaging data received from the surgical visualization system; perform data analysis of the imaging data (0151 lines 1-14); 
identify information about a surgical instrument of the plurality of surgical instruments (Fig. 2: 202); 
customize an operational parameter of a surgical instrument of the plurality of surgical instruments (0097 lines 1-14). However, Leblond fails to teach provide electrosurgical energy to electrosurgical instruments of the plurality of surgical instrument. Buysse teaches provide electrosurgical energy to electrosurgical instruments of the plurality of surgical instrument (col. 11 lines 32-40). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical system of Leblond in view of the electrosurgical energy of Buysse because this modification would improve removal of potential cancerous regions of interest within a biological tissue through providing proper energy during invasive surgical visualization thereby ensuring the surgical instrument remains powered during surgery.
Regarding claims 2, 9 and 16, Leblond teaches wherein the surgical hub is capable of machine learning (0171 lines 1-9 and 0175 lines 1-12).  
Regarding claims 3, 10 and 17, Leblond teaches wherein the surgical hub comprises a situational awareness module (0101 lines 15-21).  
Regarding claims 4, 11 and 18, Leblond teaches further comprising a display operably coupled to the surgical hub, wherein the surgical hub is configured to display information on the display according to the imaging data (Fig. 2: 208).  
Regarding claims 5, 12 and 19, Leblond teaches wherein the display is configured to display a digital representation of the critical structure on the display (Fig. 6A).  
Regarding claims 6, 13 and 20, Leblond teaches wherein the display is configured to display a resection margin around the critical structure, and wherein the resection margin is generated based on the margin signal (0144 lines 1-23).  
Regarding claim 7, Leblond teaches wherein the display is configured to display a distance between an end effector of a surgical instrument of the plurality of surgical instruments and the critical structure (0126 lines 1-18).
Regarding claims 8 and 15, Leblond teaches a surgical system (Fig. 1: 100) and a method (0008 lines 1-4) comprising: 
a plurality of surgical instruments positioned in a surgical environment (0136 lines 14-16); 
a surgical visualization system positioned in the surgical environment, wherein the surgical visualization system is configured to configured to image a patient in the surgical environment, and wherein the surgical visualization system is configured to generate imaging data associated with the patient (0111 lines 1-7); and 
a surgical hub comprising a processor (0025 lines 9-17) and a memory (0025 lines 9-17) communicatively coupled to the processor, wherein the memory stores instructions executable by the processor (0025 lines 9-17) to:  
provide operably connectivity between components inside and outside of the surgical environment (0110 lines 1-16 and shown in Fig. 5, in which identifiable markers inside the surgical environment and digital imagery outside the surgical environment are provided); 
receive the imaging data from the surgical visualization system (0104 lines 14-20); 
provide data analytics according to the imaging data (0104 lines 1-20); 
provide decision making information about a surgical procedure associated with the patient, based on the imaging data, wherein the decision making information is configured to improve an efficiency of the surgical procedure (0122 lines 1-6 and 0126 lines 1-18); 
identify a cancer location within the patient, based on the imaging data received from the surgical visualization system (0105 lines 1-23 and Fig. 2: 206);
identify a critical structure within the patient based on the imaging data received from the surgical visualization system (0116 lines 1-10); 
transmit a margin signal, based on the identified critical structure, wherein the margin signal enables a user to avoid the identified critical structure (0098 lines 8-28);
measure a size of an anatomical structure of the patient based on the imaging data received from the surgical visualization system; perform data analysis of the imaging data (0151 lines 1-14); 
identify information about a surgical instrument of the plurality of surgical instruments (Fig. 2: 202); 
customize an operational parameter of a surgical instrument of the plurality of surgical instruments (0097 lines 1-14). However, Leblond fails to teach provide electrosurgical energy to electrosurgical instruments of the plurality of surgical instrument. Buysse teaches provide electrosurgical energy to electrosurgical instruments of the plurality of surgical instrument (col. 11 lines 32-40). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical system of Leblond in view of the electrosurgical energy of Buysse because this modification would improve removal of potential cancerous regions of interest within a biological tissue through providing proper energy during invasive surgical visualization thereby ensuring the surgical instrument remains powered during surgery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649